Holmes, J.,
dissenting. I would affirm the court of appeals in that such court was correct in finding that the trial court had not abused its discretion in denying a class action under the facts sub judice. As noted by Presiding Judge Whiteside in the court of appeals opinion, the plaintiff here sought a class action pursuant to Civ. R. 23(B)(3). In this rule it is provided that a class action is maintainable “* * * if the prerequisites of subdivision (A) are satisfied, and in addition'.
“(3) the court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include: (a) the interest of members of the class in individually controlling the prosecution or defense of separate actions; (b) the extent and nature of any litigation concerning the controversy already commenced by or against members of the class; (c) the desirability or undesirability of concentrating the litigation of the claims in the particular forum; (d) the difficulties likely to be encountered in the management of a class action.” (Emphasis added.)
Therefore, in addition to the initial criteria or requirements established by Civ. R. 23(A) for the certification of the action as a class action, there must be found by the trial court to be a predominance of common questions of law or fact and a finding that the class action is a superior method of adjudicating the controversy.
Here the trial court properly addressed these latter two areas of concern provided by the rules and determined that there was not such a predominance of common questions of law and fact, and that a class action here would not be superior to another form of adjudication, i.e., that of an administrative determination of these claims pursuant to R.C. 2743.10. In both regards, the court of appeals, upon a complete review of the pleadings and the record, determined correctly that the trial court had fairly interpreted the appropriate statutes and case law pertaining to class actions, and had not abused its discretion in denying such class action.
One need only review all of the facts surrounding the claim brought by the plaintiff, and the stance of other professors of Ohio State University who might bring similar claims, to conclude as did the trial court, that there was not a commonality of fact or law in all potential claims. A short review of such surrounding circumstances involved in the plaintiffs claim is in order. .As a product of the state’s budgetary problems for the fiscal biennium *2391981-1983, the university’s budget was not finalized until December 10,1981. As part of that budget, President Edward H. Jennings proposed salary increases for the faculty and staff totaling nine percent. There would be an across-the-board increase of four percent for all faculty and administrative staff, plus five percent in discretionary funds for allocation by the separate colleges and principal administrative officers on the basis of merit. These salary increases were to become effective November 1, 1981.
The faculty and administrative staff, who were involved in such salary adjustments, can be separated into three distinct groups: (1) nine-month faculty, (2) eleven-month faculty, and (3) administrative and professional staff. The nine-month faculty is paid over a twelve-month period, running from October 1 until September 30 of each year. The eleven-month faculty and the administrative and professional staff, on the other hand, are paid over a twelve-month period running from July 1 until June 30 of each year. The effects of the delayed implementation of the salary increases were thus felt differently by each group. The nine-month faculty’s raises were delayed by one month, while those of the eleven-month faculty and administrative and professional staff were delayed by four months.
In order to equalize the disparate effects of the delay in salary increases, President Jennings also proposed, as part of the university budget, a onetime cash supplement to all faculty and administrative and professional staff which was intended as a substitute for the appropriate percentage of delayed salary increase. This one-time payment was intended to cover the salary increase for the month of November 1981 for the nine-month faculty and November plus three months for the eleven-month faculty and the administrative and professional staff. This plan was approved by the Faculty Compensation and Benefits Committee, and the supplement checks were issued as scheduled on December 18, 1981.
Here, then, the facts show that the trial court was confronted with the possibility of being faced with a class action of many professors throughout the university who had been hired in a number of different categories with varying salary increments that would need to be calculated under the budget. Further, the trial court and the court of appeals recognized that additional in: dividual determinations would have to be made relative to each professor, i.e., the terms of each contract, whether such was in force and effect, whether such terms had been violated, and other factual differences that might appear in each individual instance. In this latter regard, it should be pointed out that the record shows that the plaintiff has asserted just such an individualized factual pattern. Ojalvo claimed that the effect of the delayed salary increases was particularly harsh on him because he was near the age of retirement at the time and his retirement benefits are based upon an average of the actual salary received. This allegation raises definite questions as to the typicality requirement of Civ. R. 23(A), i.e., Ojalvo’s claims may not be typical of the claims of those whom he purports to represent. In addition, the fact of retirement makes a determination of individual damages even *240more difficult. If liability is found, it will be necessary to examine the contract of those individuals who have retired since 1981-1982 in order to determine the effect, if any, of the delayed salary increase upon the retirement benefits.
Management of such a class action would also be a difficult, if not impossible, task. By its very nature, employment in higher education is a transient endeavor. Faculty and administrative and professional staff members come and go frequently. Visiting professors and scholars are present on campus for short periods of time. Many of the faculty and staff who were at the university during 1981-1982 may now be in diverse corners of the world, a fact making the notice requirement of Civ. R. 23(C)(2) an extremely time-consuming and expensive chore.
Concluding, this is not a proper case for class action status. Questions of law and fact common to the members of the proposed class do not predominate over those affecting only individual members. Judicial economy, one of the basic purposes for the creation of class actions, would not be served in that a multitude of mini-trials would have to be conducted upon the separate issues which would be necessarily presented.
It is also my belief that the trial court and the court of appeals were correct in determining that the class action format of bringing this claim against the state of Ohio would not be superior to other available methods for a fair and efficient adjudication of the controversy. Here, all of the potential claims would be relatively small, seemingly between one hundred and one thousand dollars, and would be within the jurisdictional limit of those actions that could be brought against the state in a rather informal proceeding before the Clerk of the Court of Claims pursuant to R.C,. 2743.10.
Adjudication of the instant controversy pursuant to the legislatively mandated procedure found in R.C. 2743.10 is vastly superior to the class action proposed by Ojalvo. The administrative procedure provides a speedy, judicially economic and efficient remedy for each faculty or staff member who is interested in pursuing a claim. The General Assembly has determined that this is the most fair and efficient method for the adjudication of such small claims against the state. Determination of this controversy by the Clerk of the Court of Claims would also be inexpensive. It would not be necessary for the claimants to incur costly attorney fees and the time-consuming and costly notice procedures of Civ. R. 23(C) could be avoided. In short, R.C. 2743.10 is a superior procedure for the fair and efficient adjudication of this controversy.
For the foregoing reasons, I would affirm the judgment of the court of appeals.
J. P. Celebrezze, J., concurs in the foregoing dissenting opinion.